Citation Nr: 0406444	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a right leg 
disorder.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for a blistered penis 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision which denied 
service connection for a back disorder, right hip disorder, 
right knee disorder, right leg disorder, psychiatric 
disorder, and blistered penis disorder.  A Board 
videoconference hearing was held in November 2003.


FINDINGS OF FACT

Any current back disorder, right hip disorder, right knee 
disorder, right leg disorder, psychiatric disorder, and 
blistered penis disorder began many years after service and 
was not caused by any incident of service.


CONCLUSION OF LAW

A claimed back disorder, right hip disorder, right knee 
disorder, right leg disorder, psychiatric disorder, and 
blistered penis disorder were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from April 1942 
to January 1946.  The National Personnel Records Center 
(NPRC) reports that his service medical records are no longer 
available.  The NPRC also indicates that there are no 
available Army Surgeon General's Office hospital extracts 
(SGO reports) concerning the veteran.  The NPRC provided 
copies of sick and morning reports showing that the veteran 
was seen at Whitehorse Army Hospital on a few occasions in 
March 1943, but these records do not indicate what the 
treatment was for.  

In a March 2001 letter, Thomas H. Lowe, M.D., said he had 
treated the veteran for a number of years, and when last seen 
in December 2000, he was treated for complaints of severe 
knee and hip joint arthritis, bilaterally.

Private medical records dated from 2000 to 2002 show the 
veteran was treated for a variety of ailments.  There was a 
history of prostate cancer diagnosed in 1997, thereafter 
treated with radiation.  History in 2000 included a 
thorocatomy with partial lung resection about 10 years ago.  
A 2000 chest X-ray showed lung changes, and it was also noted 
he had osteopenia and spondylosis of the thoracic spine.  In 
2002, he was diagnosed with colon cancer, and treatment 
included colon resection.  He was also treated for back pain.  

In statements dated from 2000 to 2003, and in testimony at a 
November 2003 Board videoconference hearing, the veteran 
claimed that he had a back disorder, right hip disorder, 
right knee disorder, right leg disorder, psychiatric 
disorder, and blistered penis disorder due to his military 
service.  He said that he fell on ice while serving in 
Alaska, and injured his back, right hip, right knee, and 
right leg.  He said that his whole right side swelled up as a 
result of this incident, and that he received treatment at an 
Army hospital in Whitehorse, Canada.  He claimed problems 
with his whole right side ever since this incident, and he 
said he developed a nervous condition as a result.  The 
veteran said he received post-service medical treatment for 
some of the conditions, but indicated that related treatment 
records were no longer available as the doctors are now 
deceased.  As to a blistered penis, he said that this was a 
result of a practical joke played on him during basic 
training, when someone poured some kind of liquid on his 
penis while he slept, and as a result he had penis blisters 
which were treated at that time.  

The file shows the RO has made multiple attempts to obtain 
all evidence pertinent to the claims.  In February 2002, the 
RO sent correspondence to the veteran informing him of his 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA).  He was told to identify all 
treatment sources for the conditions, so that the VA could 
get related records.  Two reports of contact in February 2002 
indicate the veteran and his representative could identify no 
additional evidence pertinent to the claims.  
II.  Analysis

The veteran contends that service connection is warranted for 
a back disorder, right hip disorder, right knee disorder, 
right leg disorder, psychiatric disorder, and blistered penis 
disorder.  Through correspondence, rating decisions, and the 
statement of the case, the veteran has been notified with 
regard to the information and evidence he should submit, and 
what information and evidence the VA would obtain for him.  
Primary service medical records are no longer available, and 
secondary service records were obtained.  The veteran 
indicates that post-service treatment records for the claimed 
conditions are no longer available.  A VA examination is not 
necessary to decide the claims.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for certain chronic diseases, such as 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The evidence shows the veteran served on active duty in the 
Army from 1942 to 1946.  Detailed service medical records are 
no longer available.  Morning reports from 1943 show the 
veteran was sent for medical care on a few occasions, but the 
condition treated is not indicated.  There is no medical 
evidence showing a chronic back disorder, right hip disorder, 
right knee disorder, right leg disorder, psychiatric 
disorder, and blistered penis disorder during the time of 
active duty.  

There is no medical evidence of a back disorder, right hip 
disorder, right knee disorder, right leg disorder, 
psychiatric disorder, and blistered penis disorder for 
decades after service.  Medical records from 2000 to 2002 
primarily concern unrelated conditions, such as colon cancer 
treated with surgery, a history of prostate cancer treated 
with radiation, and a history of surgical removal of part of 
a lung.  The recent medical records note the presence of 
arthritis of both hips, both knees, and the thoracic spine, 
but the records do not suggest these conditions are related 
to service.  The recent medical records do not mention the 
other conditions being claimed for service connection.

It should be noted that the current existence of some of the 
claimed conditions is not shown by medical evidence, which is 
one of the requirements for service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997).  Moreover, as a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In any event, even assuming that all 
the claimed conditions currently exist, there is no medical 
evidence to show that they existed in chronic form during 
service or for decades later, and no medical evidence to link 
them to any incident of service.

The weight of the credible evidence demonstrates that any 
current back disorder, right hip disorder, right knee 
disorder, right leg disorder, psychiatric disorder, and 
blistered penis disorder began many years after service and 
was not caused by any incident of service.  The claimed 
disorders were not incurred in or aggravated by active 
service.  As the preponderance of the evidence is against the 
claims for service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a back injury, right hip disorder, 
right knee disorder, right leg disorder, psychiatric 
disorder, and blistered penis disorder is denied


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



